Exhibit 10.15

 

EXECUTION VERSION

 

FOURTEENTH AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, dated
as of October 16, 2014 (this “Amendment”), among NEW MOUNTAIN FINANCE HOLDINGS,
L.L.C., a Delaware limited liability company (the “Borrower”), WELLS FARGO
SECURITIES, LLC, a Delaware limited liability company (the “Administrative
Agent”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as a lender (the “Lender”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as collateral custodian (the “Collateral
Custodian”).

 

WHEREAS, the Borrower, the Administrative Agent, the Lender, the other lenders
party from time to time thereto and the Collateral Custodian are parties to the
Amended and Restated Loan and Security Agreement, dated as of May 19, 2011 (as
amended from time to time prior to the date hereof, the “Loan and Security
Agreement”), providing, among other things, for the making and the
administration of the Advances by the lenders to the Borrower; and

 

WHEREAS, the Borrower, the Administrative Agent, the Collateral Custodian and
the Lender desire to amend the Loan and Security Agreement in accordance with
Section 12.1 thereof and subject to the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the foregoing premises and the mutual
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.1.                                          Defined Terms.  Terms used
but not defined herein have the respective meanings given to such terms in the
Loan and Security Agreement.

 

ARTICLE II

 

Amendments to Loan and Security Agreement

 

SECTION 2.1.                                          Section 1.1 of the Loan
and Security Agreement is hereby amended by deleting the definition of
“Revolving Period End Date” in its entirety and replacing it with the following:

 

“Revolving Period End Date”: The earliest to occur of (a) December 26, 2014,
(b) a Permanent BDC Asset Coverage Event and (c) the date of the declaration of
the Revolving Period End Date pursuant to Section 9.2(a).

 

SECTION 2.2.                                          Section 2.3(a)(iii) of the
Loan and Security Agreement shall be amended by deleting “August 28, 2014” and
inserting “December 26, 2014” in lieu thereof.

 

--------------------------------------------------------------------------------


 

ARTICLE III

 

Representations and Warranties

 

SECTION 3.1.                                          The Borrower hereby
represents and warrants to the Administrative Agent and the Lender that, as of
the date first written above, (i) no Default or Event of Default has occurred
and is continuing and (ii) the representations and warranties of the Borrower
contained in the Loan and Security Agreement are true and correct in all
material respects on and as of such day (other than any representation and
warranty that is made as of a specific date).

 

ARTICLE IV

 

Conditions Precedent

 

SECTION 4.1.                                          This Amendment shall
become effective as of the Amendment Date upon the satisfaction of the following
conditions (or until such conditions are waived in writing by the Administrative
Agent in its sole discretion):

 

(a)                                 this Amendment shall have been duly executed
by, and delivered to, the parties hereto; and

 

(b)                                 the Administrative Agent shall have received
satisfactory evidence that the Borrower has obtained all required consents and
approvals of all Persons to the execution, delivery and performance of this
Amendment and the consummation of the transactions contemplated hereby.

 

ARTICLE V

 

Miscellaneous

 

SECTION 5.1.                                          Governing Law. THIS
AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

 

SECTION 5.2.                                          Severability Clause  In
case any provision in this Amendment shall be invalid, illegal or unenforceable,
the validity, legality, and enforceability of the remaining provisions shall not
in any way be affected or impaired thereby.

 

SECTION 5.3.                                          Ratification  Except as
expressly amended hereby, the Loan and Security Agreement is in all respects
ratified and confirmed and all the terms, conditions and provisions thereof
shall remain in full force and effect.  This Amendment shall form a part of the
Loan and Security Agreement for all purposes.

 

SECTION 5.4.                                          Counterparts  The parties
hereto may sign one or more copies of this Amendment in counterparts, all of
which together shall constitute one and the same

 

2

--------------------------------------------------------------------------------


 

agreement.  Delivery of an executed signature page of this Amendment by
facsimile or email transmission shall be effective as delivery of a manually
executed counterpart hereof.

 

SECTION 5.5.                                          Headings  The headings of
the Articles and Sections in this Amendment are for convenience of reference
only and shall not be deemed to alter or affect the meaning or interpretation of
any provisions hereof.

 

SECTION 5.6.                                          FATCA  This Amendment may
result in a “material modification” that affects this transaction’s status as a
“grandfathered obligation” (each as defined in FATCA) for FATCA purposes. The
Collateral Custodian shall be entitled to rely, and shall be fully protected in
relying upon, the foregoing statement and shall assume that this transaction’s
status as a “grandfathered obligation” under FATCA has changed and this
transaction is no longer a “grandfathered obligation”.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

 

 

NEW MOUNTAIN FINANCE HOLDINGS, L.L.C., as the Borrower

 

 

 

 

 

By: New Mountain Finance Corporation, its managing member

 

 

 

 

 

By:

/s/ DAVID M. CORDOVA

 

 

Name: David M. Cordova

 

 

Title: Chief Financial Officer and Treasurer

 

[Signature Page to Fourteenth Amendment to A&R Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO SECURITIES, LLC,

 

as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ ALLAN SCHMITT

 

 

Name: Allan Schmitt

 

 

Title: Vice President

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

representing 100% of the aggregate Commitments of the Lenders in effect as of
the date hereof

 

 

 

 

 

 

 

By:

/s/ RAJ SHAH

 

 

Name: Raj Shah

 

 

Title: Managing Director

 

[Signature Page to Fourteenth Amendment to A&R Loan and Security Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity but
solely as Collateral Custodian

 

 

 

 

 

By:

/s/ MICHAEL ROTH

 

 

Name: Michael Roth

 

 

Title: V.P.

 

[Signature Page to Fourteenth Amendment to A&R Loan and Security Agreement]

 

--------------------------------------------------------------------------------